5DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 07/12/2021.
Allowable Subject Matter
3. 	Claims 1, 3-4, 6-11, 13-14, 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Jackum et al. (US Pub 2013/0271095) teaches (Fig. 1-8) a semiconductor device comprising: a reference voltage supply circuit (Fig. 1-8, 7) configured to supply a first reference voltage (Fig. 1, Vref1) and a second reference voltage (Fig. 1, Vref2); a power source voltage supply circuit (Fig. 1 and 4, 1-3, 5-6, Vdd1, gnd) including a first power source voltage generator (Fig. 1 and 4, combined operation of 1:N0, 2, VDD1 and 5) supplied with the first reference voltage (Fig. 1, Vref1 coupled to 1:N0) and configured to generate a first power source voltage (Fig. 1 and 4, terminal 22 and P4-P5), and a second power source voltage generator (Fig. 1 and 4, combined operation of 1:P0, 3, VGND and 5) supplied with the second reference voltage (Fig. 1 and 4, Vref2 coupled to 1:P0) and configured to generate a second power source voltage (Fig. 1 and 4, terminal 32 and N4, P5), the power source voltage supply circuit (Fig. 1 and 4, 1-3, 5, Vdd1, gnd) being configured to supply the first power source voltage (Fig. 1 and 4, terminal 22 and P5) and the second power source voltage (Fig. 1 and 4, terminal 32 and P5) to a power source voltage line (Fig. 1 and 4, line 41 to 4); and a voltage control circuit (Fig. 1 and 4, 4, 6) connected to the power source voltage line (Fig. 1 and 4, line 41), and configured to control (Fig. 1 and 4, using feedback line 15 that is also connected to OUT of 4 and 7) a value of the first reference voltage (Fig. 1, Vref1) and a value the second reference voltage (Fig. 1, Vref2).
Kodama et al. (US Pub 2013/0162227) teaches (Fig. , para 27-33) the use of a first variable resistor (Fig. 2, plural series connected resistors string R1-Rn are varied using respective switchesSW1-SWn) configured to change the value of the first reference voltage (Fig. 2, Vbias1’ is of different reference voltages using the variable series connected plural resistors R1-Rn operation), and a second variable resistor (Fig. 2, plural series connected resistors R1-Rn are varied using respective switchesSW1-SWn) configured to change the value of the second reference 
Jackum and Kodama fail to teach “the first variable resistor is provided between a first node and a second node, the second variable resistor is provided between the second node and a third node, and the reference voltage supply circuit supplies the first reference voltage from the first node to the first power source voltage generator, and supplies the second reference voltage from the second node to the second power source voltage generator”.
Claims 3-4, 6-10 are depending from claim 1.
Regarding claim 11, Jackum et al. (US Pub 2013/0271095) teaches (Fig. 1-8) a voltage supplying method comprising: supplying a first reference voltage (Fig. 1, Vref1) and a second reference voltage (Fig. 1, Vref2); generating a first power source voltage (Fig. 1 and 4, terminal 22 and P4-P5) from a first power source voltage generator (Fig. 1 and 4, combined operation of 1:N0, 2, VDD1 and 5) to which the first reference voltage is supplied (Fig. 1, Vref1 coupled to 1:N0), generating a second power source voltage (Fig. 1 and 4, terminal 32 and N4, P5) from a second power source voltage generator (Fig. 1 and 4, combined operation of 1:P0, 3, VGND and 5) to which the second reference voltage is supplied (Fig. 1 and 4, Vref2 coupled to 1:P0), and supplying the first power source voltage and the second power source voltage to a power source voltage line (Fig. 1 and 4, line 41 to 4); controlling (Fig. 1 and 4, 4, 6) a value of the first reference voltage and a value of the second reference voltage by a voltage control circuit connected to the power source voltage line (Fig. 1 and 4, using feedback line 15 that is also connected to OUT of 4 and 7)
Kodama et al. (US Pub 2013/0162227) teaches (Fig. , para 27-33) the use of a first variable resistor (Fig. 2, plural series connected resistors string R1-Rn are varied using respective switchesSW1-SWn) configured to change the value of the first reference voltage (Fig. 2, Vbias1’ is of different reference voltages using the variable series connected plural resistors R1-Rn operation), and a second variable resistor (Fig. 2, plural series connected resistors R1-Rn are varied using respective switchesSW1-SWn) configured to change the value of the second reference voltage (Fig. 2, Vbias1’ is of different reference voltages using the variable series connected plural resistors R1-Rn operation).
However, Jackum and Kodama fail to teach “the first variable resistor is provided between a first node and a second node, the second variable resistor is provided between the second node and a third node, and the first 
Claims 13-14, 16-20 are depending from claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        8/17/2021






	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839